DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:
Claim 1 recites the limitation “the pellet” in line 12.  It appears the claim should recite “the pellets” (plural) in order to maintain consistency with “pellets” recited in Claim 1, line 11.
Claim 13 recites the limitation “the pellet” in line 2.  It appears the claim should recite “the pellets” (plural) in order to maintain consistency with “pellets” recited in Claim 1, line 11.
Claim 17 recites the limitation “the pellet” in line 2.  It appears the claim should recite “the pellets” (plural) in order to maintain consistency with “pellets” recited in Claim 1, line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-8 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the gelatinized non-potato starch” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to “gelatinize the first non-potato starch ingredient” recited in Claim 1, line 5 or if this refers to a gelatinized non-potato starch ingredient that is different than the first non-potato starch ingredient.  For purposes of examination Examiner interprets the claim to refer to “the gelatinized first non-potato starch ingredient.”
Claim 13 recites the limitation “the second native potato starch” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a first ungelatinized native potato starch” as recited in Claim 1, lines 7-8.
Claim 17 recites the limitation “the pre-gelatinized potato starch” in line 3.  There is insufficient antecedent basis for a potato starch that is pre-gelatinized.  There is only antecedent basis for a gelatinized first non-potato starch ingredient as recited in Claim 1, line 5 and for a first ungelatinized native potato starch as recited in Claim 1, lines 7-8.
Clarification is required.
Claims 2-8, 12, 14-16, and 18-21 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-4, 7-8, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 and Benson et al. US 3,539,356.
Regarding Claim 1, Baier et al. discloses a method of manufacturing a snack based food pellet for manufacturing an expanded snack food (‘219, Paragraph [0098]).  The method comprises the steps of feeding a first non-potato starch ingredient (rice starch) (‘219, Paragraph [0046]) into a cooking device (cooking extruder) (‘219, Paragraph [0054]), inputting mechanical and thermal energy (thermal mechanical transformation) into the cooking device (extruder) so as to cook and gelatinize the first non-potato starch ingredient in the cooking device (extruder) thereby to provide a processed starch component (‘219, Paragraph [0068]), adding a potato starch ingredient comprising native potato starch (‘219, Paragraph [0046]), and forming a starch mixture into pellets by extrusion (‘219, Paragraphs [0061] and [0075]).  The starch comprising components is a native potato starch that gelatinizes upon cooking (‘219, Paragraph [0046]).  The disclosure that the native potato starch gelatinizes upon cooking indicates that the native potato starch necessarily is a first ungelatinized native potato starch that is initially uncooked and ungelatinized and then the native potato starch gelatinizes once cooked.  Applicant discloses native potato starch tending to be easily gelatinizes when subjected to heat and moisture and the native potato starch is employed as an initial ingredient in pellet extrusion in a pre-gelatinized form (Specification, Page 6, lines 27-29).  Since Baier et al. teaches the native potato starch gelatinizing upon cooking (‘219, Paragraph [0046]), Baier et al. necessarily teaches the first native potato starch in the starch mixture to initially be a first ungelatinized native potato starch.
Baier et al. discloses the starch containing component being a mixture having a non-potato starch ingredient (rice starch) (‘219, Paragraph [0046]).  However, Baier et al. is silent regarding the starch mixture of the pellets comprising from about 40 to about 70 wt % of the gelatinized non-potato starch and from 10 to 40 wt% of the first ungelatinized native potato starch..
Rade-Kukic et al. discloses a starch containing material mixture comprising non-potato starch (rice starch) having between 30 and 50 wt % rice starch (‘530, Paragraph [0022]), which overlaps the claimed range of the starch mixture of the pellets comprising from 40 and 70 wt% of the gelatinized non-potato starch.  Rade-Kukic et al. also discloses a starch containing material comprising potato starch having between 30 and 50 wt % potato starch (‘530, Paragraph [0022]), which overlaps the claimed range of the starch mixture of the pellets comprising from 10 to 40 wt% of the first ungelatinized native potato starch.
Both Baier et al. and Rade-Kukic et al. are directed towards the same field of endeavor of food compositions containing a starch ingredient.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and incorporate the claimed amounts of first non-potato starch and first native potato starch within the starch mixture as taught by Rade-Kukic et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of non-potato starch and the first native potato starch of the starch mixture based upon the particular flavor profile desired by a particular food recipe.
Further regarding Claim 1, Baier et al. modified with Rade-Kukic et al. is silent regarding the step of adding the potato starch component being added to the processed starch component containing the cooked and gelatinized first non-potato starch ingredient after the processed starch component containing the cooked and gelatinized first non-potato starch ingredient is formed.  Rude-Kukic et al. teaches using pre-gelatinized potato starch (‘530, Paragraph [0022]).  However, Baier et al. modified with Rade-Kukic et al. does not explicitly teach adding the potato starch ingredient being added to the processed starch component containing the cooked and gelatinized first non-potato starch ingredient after the processed starch component containing the cooked and gelatinized first non-potato starch ingredient is formed.
Benson et al. discloses a method of manufacturing a starch based snack food pellet (‘356, Column 3, lines 18-27) for manufacturing an expanded snack food (‘356, Column 2, lines 39-56) comprising a first non-potato starch ingredient (cereal starch) and a potato starch ingredient (‘356, Column 1, lines 19-32 and 42-54) wherein some pregelatinized material is combined with other materials which are separately cooked and the two materials previously gelatinized are mixed to form a processed starch component in the form of a dough (‘356, Column 2, lines 9-17).  This reads on the claimed limitations of adding one ingredient, e.g. potato starch ingredient, to another gelatinized and already cooked first non-potato starch ingredient to provide a starch mixture (dough).
Both Baier et al. and Benson et al. are directed towards the same field of endeavor of methods of manufacturing a snack based food pellet for manufacturing an expanded snack food comprising a first non-potato starch ingredient combined with a potato starch ingredient.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baier et al. and cook the first non-potato starch ingredient separately from the potato starch ingredient as taught by Benson et al. since the selection of any order of performing process steps if prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Additionally, the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  Benson et al. teaches it was conventional in the snack based food pellet art to combine a separately cooked first non-potato starch ingredient with a separately cooked potato starch ingredient to form a starch mixture.
Regarding Claim 2, Baier et al. discloses the cooking device (extruder) including a mixer (agitator) (‘219, Paragraph [0054]).
Regarding Claim 3, Baier et al. discloses the cooking device (extruder) is a thermal cooker (‘219, Paragraphs [0054] and [0094]).
Further regarding Claim 3, the limitations “adapted to input a steam jet into a cooking chamber” are seen to be recitations regarding the intended use of the “method.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Baier et al. discloses the cooking device being capable of inputting steam (‘219, Paragraphs [0069] and [0085]).
Regarding Claim 4, Baier et al. discloses the mechanical energy being provided by mechanical mixing and the thermal energy is provided by steam (‘219, Paragraphs [0069] and [0085]).
Regarding Claim 7, Baier et al. discloses using a high shear extruder (‘219, Paragraphs [0066], [0069], and [0089]).  Applicant discloses that the molecular weight of native cereal is damage, i.e. significantly reduced, by high shear mechanical extrusion (Specification, Page 7, lines 8-20).  Since Baier et al. teaches using a high shear extrusion process and since applicant discloses that the molecular weight of native cereal is damaged, i.e. reduced, by high shear mechanical extrusion, the disclosure of Baier et al. teaching using a high shear extrusion process necessarily reads on the claimed limitations “wherein during step (b) the average molecular weight of the first starch ingredient is reduced.”
Regarding Claim 8, Baier et al. discloses the first non-potato starch ingredient comprising native corn starch in combination with a native root starch (tapioca) (‘219, Paragraph [0046]).
Regarding Claim 15, Baier et al. discloses the potato starch ingredient (‘219, Paragraph [0046]) comprising a pre-gelatinized potato starch (‘219, Paragraph [0054]).
Regarding Claim 16, Baier et al. discloses the pre-gelatinized potato starch comprising dehydrated potato (dry granulation) (‘219, Paragraph [0053]).
Further regarding Claim 16, the limitations “optionally in the form of granules and/or flakes” are optional limitations that do not necessarily need to be met by the prior art by virtue of the phrase “and/or.”  Nevertheless, the disclosure of dry granulation reads on the claimed granules.
Regarding Claim 17, Baier et al. discloses the potato starch ingredient (‘219, Paragraph [0046]) comprising a pre-gelatinized potato starch (‘219, Paragraph [0054]).  Rade-Kukic et al. discloses the potato starch being a starch containing material comprising potato starch having between 30 and 50 wt % potato starch (‘530, Paragraph [0022]), which overlaps the claimed range of the starch mixture of the pellet comprising from 10 and 40 wt% of the pre-gelatinized starch mixture.  Both Baier et al. and Rade-Kukic et al. are directed towards the same field of endeavor of food compositions containing a starch ingredient.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and incorporate the claimed amounts of potato starch ingredient within the pre-gelatinized starch as taught by Rade-Kukic et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of pregelatinized potato starch based upon the particular flavor profile desired by a particular food recipe.
Regarding Claim 19, Baier et al. discloses the first non-potato starch ingredient comprising rice (‘219, Paragraphs [0046] and [0077]).
Regarding Claim 20, Baier et al. discloses the pellets having a bulk density of between about 500 g/l to about 700 g/l (‘219, Paragraphs [0057] and [0076]), which converts to about 500 kg/m3 to about 700 kg/cm3, which falls within the claimed bulk density range of 200 to 800 kg/m3.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 in view of Benson et al. US 3,539,356 as applied to claim 4 above in view of Meijer et al. US 2008/0085352.
Regarding Claim 5, Baier et al. modified with Rade-Kukic et al. and Benson et al. is silent regarding the steam being at a temperature of from 157°C to 172°C and/or at a pressure of from 6 bars to 8 bars.
Meijer et al. discloses a method of manufacturing a snack based food pellet comprising feeding a first non-potato starch ingredient and a potato starch ingredient into a cooking device (extruder) and forming the starch mixture into pellets by extrusion (‘352, Paragraphs [0011]-[0012]).  Meijer et al. further discloses the steam being at a temperature in the range of 150-300°C (‘352, Paragraph [0005]), which overlaps the claimed temperature range of 157-172°C.  Meijer et al. also discloses the steam being at a pressure of 0.1 bara to 10 bara (‘352, Paragraph [0028]), which overlaps the claimed pressure range of from 6 to 8 bar.
Both Baier et al. and Meijer et al. are directed towards the same field of endeavor of methods of manufacturing a snack based food pellet comprising a non-potato starch ingredient and a potato starch ingredient that is fed into a cooking device extruder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature and pressure conditions at which the steam is applied to the pellets of Baier et al. to fall within the claimed steam temperature and steam pressure as taught by Meijer et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Meijer et al. teaches that there was known utility in using steam at the claimed temperatures and pressures to form a starch based mixture that is ultimately formed into a snack food pellet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 in view of Benson et al. US 3,539,356 as applied to claim 1 above in further view of Fujimura et al. US 2017/0208846.
Regarding Claim 6, Baier et al. modified with Rade-Kukic et al. and Benson et al. is silent regarding the processed starch component comprising cereal starch with a gelatinization of from 40 to 80%.
Fujimura et al. discloses gelatinized starch obtained by subjecting cereal starch (corn starch) to gelatinization using general means wherein the gelatinized starch has a degree of gelatinization of 30 to 95% (‘846, Paragraph [0022]), which overlaps the claimed cereal starch gelatinization of from 40 to 80%.
Both Baier et al. and Fujimura et al. are directed towards the same field of endeavor of methods of making food compositions using gelatinized starches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and obtain a gelatinized starch having a degree of gelatinization that falls within the claimed gelatinization range as taught by Fujimura et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Fujimura et al. teaches that it was known and conventional to subject cereal corn starch to the claimed gelatinization levels in making a starch based food composition.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 in view of Benson et al. US 3,539,356 as applied to claim 10 above in view of Arnaudov et al. US 2016/0235096.
Regarding Claim 12, Baier et al. discloses starch comprising components is a native potato starch that gelatinizes upon cooking (‘219, Paragraph [0046]).  The disclosure that the native potato starch gelatinizes upon cooking indicates that the native potato starch necessarily is a first ungelatinized native potato starch that is initially uncooked and ungelatinized and then the native potato starch gelatinizes once cooked and is ungelatinized prior to inputting the mechanical and thermal energy.  Applicant discloses native potato starch tending to be easily gelatinizes when subjected to heat and moisture and the native potato starch is employed as an initial ingredient in pellet extrusion in a pre-gelatinized form (Specification, Page 6, lines 27-29).  Since Baier et al. teaches the native potato starch gelatinizing upon cooking (‘219, Paragraph [0046]), Baier et al. necessarily teaches the first native potato starch in the starch mixture to initially be a first ungelatinized native potato starch.  Additionally, Rade-Kukic et al. discloses the starch being pre-gelatinized starch (‘530, Paragraph [0022]).
 Baier et al. modified with Rade-Kukic et al. and Benson et al. is silent regarding a second native starch being inputted into the cooking device additional to the first starch ingredient.
Arnaudov et al. discloses one or more native starches originating from potato that is used in a dry mixture (‘096, Paragraph [0138]), which encompasses an embodiment wherein a second native starch is used in the dry mixture of the food composition.
Both Baier et al. and Arnaudov et al. are directed towards the same field of endeavor of starch based food compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baier et al. and place a second native starch into the cooking device to make the starch mixture since Arnaudov et al. teaches that utilizing multiple native potato starches in a food composition was known and conventional at the time of the invention.  One of ordinary skill in the art would utilize the desired types of native potato starches in the food composition based upon the desired ingredients and flavor profile desired in the food.
Regarding Claims 13-14, Baier et al. modified with Rade-Kukic et al., Benson et al., and Arnaudov et al. is silent regarding the starch mixture of the pellets comprising from 10 to 30 wt% of the second native potato starch and the first and second native potato starches being in a weight ratio of from 1:3 to 4:1.  However, Arnaudov et al. generically teaches incorporating two native starches derived from potatoes into a food composition.  The recitation of the particular amounts of an unspecified second native potato starch in a food composition is not critical to the claimed invention.  One of ordinary skill in the art at the time of the invention would adjust the amount and proportions of the second native potato starch to the first native potato starch of the food composition of Baier et al. modified with Rade-Kukic et al. based upon the desired flavor profile of the starch based food composition.  Furthermore, the claims do not specify any food materials other than a generic first native potato starch and a second native potato starch.  Since the specific second native potato starch material is not specified, the general amounts of a generic second native potato starch material added to the food composition is an obvious variant of the prior art that one skilled in the art would adjust based upon the desired flavor profile.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 in view of Benson et al. US 3,539,356 as applied to claim 1 above in view of Ning et al. US 2008/0102165.
Regarding Claim 18, Baier et al. modified with Rade-Kukic et al. in view of Benson et al. is silent regarding the starch being mixed and extruded at a temperature range of from 50°C to 80°C and/or at a pressure of from 20 to 130 bar absolute.
Ning et al. discloses a method of manufacturing a starch based snack food pellet (‘165, Paragraph [0150]) comprising a potato starch ingredient (‘165, Paragraph [0033]) wherein the pellet is formed by extrusion (‘165, Paragraph [0148]).  Ning et al. further discloses the starch mixture being mixed and extruded at a temperature of from about 40°C to about 90°C (‘165, Paragraph [0048]), which overlaps the claimed temperature range of from 50°C to 80°C, and at a pressure of from about 40 psig to about 1500 psig (‘165, Paragraph [0049]), which converts to a pressure of from about 2.76 bar gauge to about 103.4 bar gauge, which converts to a pressure of from about 3.76 bar absolute to about 104.4 bar absolute, which overlaps the claimed pressure of from 20 to 130 bar absolute.
Both Baier et al. and Ning et al. are directed towards the same field of endeavor of manufacturing a starch based snack food pellet comprising a potato starch ingredient wherein the pellet is formed by extrusion.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and conduct the mixing step of the starches in the extrusion at the claimed temperatures and pressures since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Ning et al. teaches that there was known utility in operating the extruder at the claimed temperatures and pressures to mix a potato starch ingredient that it ultimately used to make a snack food pellet.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. US 2013/0273219 in view of Rade-Kukic et al. US 2018/0317530 in view of Benson et al. US 3,539,356 as applied to claim 1 above in further view of Bhaskar et al. US 6,432,463.
Regarding Claim 21, Baier et al. modified with Rade-Kukic et al. and Benson et al. is silent regarding the pellets having a water content of from 9 to 13 wt% based on the weight of the pellet.
Bhaskar et al. discloses a method of manufacturing a starch based snack food pellet comprising a non-potato starch ingredient (cereal starch) through an extruder wherein the pellets have a final moisture of about 10% to about 14% (‘463, Column 1, lines 26-35), which overlaps the claimed pellets having a water content of from 9 to 13 wt% based on the weight of the pellet.
Both Baier et al. and Bhaskar et al. are directed towards the same field of endeavor of methods of manufacturing a starch based snack food pellet using an extruder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Baier et al. and make the pellets having the claimed moisture water content as taught by Bhaskar et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the moisture water content of the starch based pellet of Baier et al. based upon the desired moisture level of the pellet desired to be made.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed November 30, 2022 with respect to the obviousness rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Page 9 of the Remarks that the obviousness rejections to Claim 1 is based on the fallacy that the claims did not comply with the written description and alleges that this conclusion fails.
Examiner notes that written description issues under 35 USC 112(a) are a separate and independent rejection from an obviousness rejection under 35 USC 103(a).  The obviousness rejection under 35 USC 103(a) never references any written description issues.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-10 of the Remarks that Baier teaches that the potato starch and the non-potato starch are combined together, gelatinized, together, then formed into micropellets which may then be extruded.  Applicant contends that Baier does not teach or suggest a starch mixture that includes a processed starch component that includes a gelatinized first non-potato starch ingredient and a potato starch ingredient that includes a first ungelatinized native potato starch.  Applicant asserts that Baier teaches a starch mixture than includes an unprocessed starch component including an ungelatinized first non-potato starch ingredient and a potato starch ingredient that includes a first ungelatinized native potato starch or a starch mixture that includes a processed starch component including a gelatinized first non-potato starch and a potato starch ingredient that includes a gelatinized potato starch and allegedly does not teach preparing a processed starch component from a non-potato starch ingredient and thereafter adding a potato starch ingredient that comprises a first native ungelatinized potato starch to the processed starch component.
Examiner argues the rejection is based on a combination of Baier et al. modified with Rade-Kukic et al. and Benson et al.  Benson teaches adding an ungelatinized dough that is initially uncooked, then cooking the ungelatinized dough, and then adding the cooked dough to other materials which are separately cooked and the two materials previously gelatinized are mixed to form a processed starch component in the form of a dough (‘356, Column 2, lines 9-17).  The claims do not specify that the first ungelatinized native starch cannot be gelatinized by a separate, unclaimed cooking step prior to being added to the processed starch component to provide a starch mixture.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baier et al. and cook the first non-potato starch ingredient separately from the potato starch ingredient as taught by Benson et al. since the selection of any order of performing process steps if prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Additionally, the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  Benson et al. teaches it was conventional in the snack based food pellet art to combine a separately cooked first non-potato starch ingredient with a separately cooked potato starch ingredient to form a starch mixture.  The transitional phrase “comprising” is inclusive or open ended and does not exclude additional, unrecited elements or method steps in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03).  The claims do not limit any prior art from performing a cooking step to the first ungelatinized native potato starch directly before adding the potato starch ingredient to the processed starch component to provide the starch mixture.  Therefore, this argument is not found persuasive.
Applicant argues on Page 10 of the Remarks that Baier does not teach or suggest the claimed starch mixture of the pellet comprising from 40% to 70wt% of the gelatinized non-potato starch and from 10 to 40wt% of the first ungelatinized native potato starch.  Applicant contends that Examiner looks to Rade-Kukic teaching a starch containing material mixture comprising non-potato starch having between 30 and 50% rice starch.
Examiner argues that applicant admits that Rade-Kukic teaches the limitations regarding the claimed amount of non-potato starch.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination of Baier et al. modified with Rade-Kukic et al. and Benson et al.  Therefore, this argument is not found persuasive.
Applicant argues on Page 10 of the Remarks that Benson teaching that it was conventional in the snack based food pellet art to combine a separately cooked first non-potato starch ingredient with a separately cooked potato starch ingredient to form a starch ingredient teaches away from the claimed process requiring preparing a non-potato starch ingredient and thereafter adding a potato starch ingredient that comprises a first native ungelatinized potato starch to the processed starch component and that Benson requires a separately cooked and gelatinized non-potato starch to be combined with a separately cooked and gelatinized non-potato starch.
Examiner argues Benson teaches adding an ungelatinized dough that is initially uncooked, then cooking the ungelatinized dough, and then adding the cooked dough to other materials which are separately cooked and the two materials previously gelatinized are mixed to form a processed starch component in the form of a dough (‘356, Column 2, lines 9-17).  The claims do not specify that the first ungelatinized native starch cannot be gelatinized by a separate, unclaimed cooking step prior to being added to the processed starch component to provide a starch mixture.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Baier et al. and cook the first non-potato starch ingredient separately from the potato starch ingredient as taught by Benson et al. since the selection of any order of performing process steps if prima facie obvious in the absence of new or unexpected results in view of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Additionally, the selection of any order of mixing ingredients is prima facie obvious in view of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP § 2144.04.IV.C.).  Benson et al. teaches it was conventional in the snack based food pellet art to combine a separately cooked first non-potato starch ingredient with a separately cooked potato starch ingredient to form a starch mixture.  The transitional phrase “comprising” is inclusive or open ended and does not exclude additional, unrecited elements or method steps in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03).  The claims do not limit any prior art from performing a cooking step to the first ungelatinized native potato starch directly before adding the potato starch ingredient to the processed starch component to provide the starch mixture.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792